PER CURIAM.
Curtis Sifford seeks to appeal the district court’s orders (1) denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) as untimely; and (2) denying his subsequent Fed.R.Civ.P. 59(e) motion. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Sifford, Nos. CR-96-134-V; CA-01-157-3 (W.D.N.C. Oct. 16, 2001; Dec. 7, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.